EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angela Haughey on May 19th 2021.

The application has been amended as follows: 

Cancel 1-9 and 11-18.
Please add the following claims:
23. (New): The personal care composition of Claim 20, wherein the associative polymer comprises a polyacrylate, a hydrophobically-modified polysaccharide, a hydrophobically-modified urethane, or a mixture thereof.

24. (New): The personal care composition of Claim 20, wherein the associative polymer comprises an alkyl acrylate polymer.

25. (New): The personal care composition of Claim 20, wherein the associative polymer comprises an acrylate/C 10-C30 alkyl acrylate cross-polymer.


 27. (New): The personal care composition of Claim 26, wherein the electrolyte is selected from the group consisting of sodium chloride, ammonium chloride, sodium sulfate, ammonium sulfate, and mixtures thereof.
28. (New): The personal care composition of Claim 20, wherein the non-associative polymer is selected from the group consisting of polysaccharides, synthetic hydrocarbon polymers, and combinations thereof.
29. (New): The personal care composition of Claim 28, wherein the polysaccharide comprises xanthan gum.
30. (New): The personal care composition of Claim 20, wherein the benefit phase is free of surfactant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims calls out claim 20 as the independent and most comprehensive claim, wherein applicant specifically distinguishes between three phase personal cleansing composition comprising a specific sodium trideceth sulfate, cocoamidopropyl betaine, cationic guar and an associative and a non-associative polymer. A first benefit phase having a specific particle size is a non-encapsulated petrolatum; and a second benefit phase comprising soybean oil having a specific particle size. 
The closest prior art of record, Hilliard, Jr. et al broadly teaches particle sizes having greater than 50 microns but does not express the desire the utilize smaller particles as suggested by applicant for the soy bean benefit phase. Further, Hilliard, Jr. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761